ORDER
PER CURIAM.
Billy Coleman appeals his conviction for second-degree burglary, section 569.170, RSMo 2000, and sentence as a prior offender to seven years imprisonment. He claims that the trial court (1) abused its discretion in admitting into evidence a box cutter found in his jacket and (2) erred in overruling his motion for judgment of acquittal and submitting the case to the jury because the evidence was insufficient to support the conviction.
For the reasons set forth in the memorandum provided to the parties, the judgment of conviction is affirmed. Rule 30.25(b).